EXECUTION COPY







FIRST AMENDMENT




This First Amendment dated as of August 28, 2009 (this "Amendment") amends the
Credit Agreement dated as of December 30, 2008 (the "Credit Agreement") among
MGE Energy, Inc. (the "Borrower"), various lenders and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the "Administrative Agent").
Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Credit Agreement.




WHEREAS, the parties hereto have agreed to amend the Credit Agreement in certain
respects as more fully set forth below;




NOW, THEREFORE, the parties hereto agree as follows:




Section 1.

Amendments.

Subject to satisfaction of the conditions precedent set forth in Section 3, the
Credit Agreement is amended as follows:




1.1

Amendments to Section 1.1. Section 1.1 is amended as follows:




1.1.1

The definition of "Aggregate Commitment" is amended by deleting the reference to
"$20,000,000" therein and substituting "$40,000,000" therefor.




1.1.2

The definition of "Eurodollar Rate" is amended by deleting the reference to "1%"
in clause (ii) thereof and substituting "1.5%" therefor.




1.1.3

The definition of "Facility Termination Date" is amended by deleting the
reference to "September 30, 2009" therein and substituting "August 27, 2010"
therefor.




1.2

Amendments to Section 2.4. Section 2.4 is amended by (a) deleting the reference
to "0.125%" in the first sentence thereof and substituting "0.10%" therefor and
(b) deleting the reference to "0.175%" in the second sentence thereof and
substituting "0.15%" therefor.




1.3

Amendment of Schedule I. The existing Schedule I is replaced by Schedule I
hereto.




Section 2.

Representations and Warranties. The Borrower represents and warrants as follows:




2.1

Authorization and Validity. The Borrower has the power and authority and legal
right to execute and deliver this Amendment and to perform its obligations under
this Amendment and the Credit Agreement as amended hereby (the "Amended Credit
Agreement"). The execution and delivery by the Borrower of this Amendment and
the performance by the Borrower of its obligations under this Amendment and the
Amended Credit Agreement have been duly authorized by proper corporate
proceedings, and this Amendment and the Amended Credit Agreement constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors' rights generally or by equitable principles.



        2.2 No Conflict; Government Consent. None of the execution and delivery
by the Borrower of this Amendment, the consummation of the transactions
contemplated by this Amendment and the Amended Credit Agreement or compliance by
the Borrower with the provisions of this Amendment and the Amended Credit
Agreement will violate (a) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any of its Principal
Subsidiaries, (b) the Borrower's or any Principal Subsidiary's articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, by-laws, or operating or other
management agreement, as the case may be, or (c) the provisions of any
indenture, instrument or agreement to which the Borrower or any of its Principal
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or a Principal Subsidiary pursuant to the terms of any such indenture,
instrument or agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, that has not been obtained by the
Borrower or any of its Principal Subsidiaries, is required to be obtained by the
Borrower or any of its Principal Subsidiaries in connection with (i) the
execution and delivery of this Amendment, (ii) the borrowings under the Amended
Credit Agreement, (iii) the payment and performance by the Borrower of the
Obligations or (iv) the legality, validity, binding effect or enforceability of
this Amendment or the Amended Credit Agreement.

Section 3.

Effective Date. This Amendment shall become effective as of the date on which
the Administrative Agent has received all of the following (the "Effective
Date"):




3.1

 counterparts hereof executed by the Borrower and all Lenders;




3.2

 evidence that the Borrower has paid all amounts outstanding under the Bilateral
Facility (as defined below) and the 8/29/08 Syndicated Facility (as defined
below);




3.3

a written opinion of the Borrower's counsel addressed to the Lenders,
substantially in the form of Exhibit A;




3.4

a certificate, executed by the chief financial officer or treasurer of the
Borrower, stating that no Default or Unmatured Default has occurred and is
continuing;




3.5

a certificate, executed by the Secretary or an Assistant Secretary of the
Borrower, attaching (a) the restated articles or the certificate of
incorporation of the Borrower, together with all amendments, (b) a copy of the
Borrower's by-laws, (c) a list of the names and titles of the officers of the
Borrower that are authorized to execute and deliver this Amendment and the
documents contemplated hereby and by the Amended Credit Agreement, together with
a specimen signature of each such officer, (d) resolutions authorizing the
execution of this Amendment and (e) a certificate of good standing certified by
the appropriate governmental officer in the Borrower's jurisdiction of
organization; and




3.6

payment (for the account of each Lender) of a non-refundable amendment fee in an
amount equal to .10% of such Lender's Commitment after giving effect to this
Amendment.




Section 4.

Miscellaneous.




4.1

Termination of Other Facility. The parties hereto agree that, concurrently with
the effectiveness hereof, the Credit Agreement dated as of August 29, 2008
("8/29/08 Syndicated





Facility") among the parties hereto shall terminate and be of no further force
or effect (except for provisions thereof that by their terms survive termination
thereof).




4.2

Continuing Effectiveness. Except as expressly set forth herein, the Credit
Agreement shall remain in full force and effect and is ratified, approved and
confirmed in all respects.

4.3

Counterparts. This Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one agreement, and any of the parties
hereto may execute this Amendment by signing any such counterpart. Delivery to
the Administrative Agent of a counterpart hereof, or a signature page hereto, by
facsimile or electronically in a pdf or similar file shall be effective as
delivery of an original manually-executed counterpart hereof.




4.4

Incorporation by Reference. The provisions of Section 9.6 and Article XV of the
Credit Agreement are incorporated herein by reference as if fully set forth
herein, mutatis mutandis.




4.5

Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF WISCONSIN, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.




4.6

Successors and Assigns. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.




[Signature Page Follows]




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




MGE ENERGY, INC., as Borrower




By: /s/ Jeffrey C. Newman

Name: Jeffrey C. Newman

Title: V.P., CFO, Secretary and Treasurer







JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender




By: /s/ David N. Slezewski

Name: David N. Slezewski

Title: Vice President







U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent and as a Lender




By: /s/ Mary Pat Williams

Name: Mary Pat Williams

Title: Vice President




 

SCHEDULE I

 

LENDERS AND COMMITMENTS







Lender

Commitment

JPMorgan Chase Bank, N.A.

$20,000,000

U.S. Bank National Association

$20,000,000







Total

$40,000,000






